                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


 JOSEPH SCOTT,

                   Plaintiff,                Civil Action
                                         No. 18-17045(RMB/JS)
      v.

 JOHN DOE, DR. PATEL, and THE                   OPINION
 UNITED STATES OF AMERICA,

                   Defendants.


BUMB, District Judge

     This matter comes before the Court upon Plaintiff Joseph

Scott’s submission of a prisoner civil rights complaint. (Compl.,

ECF No. 1.) Plaintiff is a prisoner currently confined in the

Federal Correctional Institution in Fort Dix, New Jersey (“FCI

Fort Dix”).

I.   BACKGROUND

     On February 1, 2019, the late Honorable Jerome B. Simandle

issued an Order permitting this case to proceed in forma pauperis

pursuant to 28 U.S.C. § 1915. (Order, ECF No. 3.] In that Order,

the Court declined to issue a summons pending its sua sponte

screening pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A. The

Court must dismiss any claims that (1) are frivolous or malicious,

(2) fail to state a claim on which relief may be granted, or (3)

seek monetary relief against a defendant who is immune from such
relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A. For the reasons stated

herein, the Court will dismiss the complaint without prejudice.

II.   DISCUSSION

        A.    The Complaint

        Plaintiff alleges the following facts in his complaint. On

January      2,   2018,   Defendant   John   Doe,   a   correctional   officer

employed at FCI Fort Dix whose identity was unknown to Plaintiff,

entered the third floor bathroom in FCI-Fort Dix and subjected

Plaintiff to a search. (Compl., ECF No. 1 at 8.) Plaintiff did not

have any contraband. (Id. at 9.) Plaintiff “did not resist or

threaten the officer in any fashion or break any prison rules.”

(Id.)

        When Officer Doe asked Plaintiff where were “the cell phones

and knives[,]” Plaintiff refused to respond. (Id.) Officer Doe

allegedly responded by slamming Plaintiff on his neck, causing

pain to Plaintiff’s back. (Id.) Three days later, on January 5,

2018, Plaintiff saw a prison nurse regarding the pain he was

experiencing. (Id.) The nurse ordered an x-ray that, two days

later, revealed “fusion of the C5 and 6 vertebral bodies and

facet joints” and “moderate endplate osteophyte formation at

C6-7.” (Id., Exhibit A.)

        After     this    incident,   Plaintiff     claims    to   have   made

repeated requests and grievances to prison officials in an


                                        2
effort to get further medical treatment. (Id. at 9.) Plaintiff

alleges   that   Dr.   Patel   is   responsible   for   medical   care

generally at FCI Fort Dix, as well as for arranging outside

treatment when necessary. (Compl., ECF No. 1 at 9.) Nearly a

year passed and Plaintiff did not receive a response from the

medical department. (Id.) He remained in great pain with a

stiff spine. (Id.) Plaintiff alleges that he has exhausted

all administrative remedies available to him with respect to

the claims made in the complaint. (Id.)

    Plaintiff brings five claims in his Complaint. (Id. at

9-10.) The first claim is for excessive force in violation of

the Eighth Amendment against Officer Doe under 42 U.S.C. §

1983, sued in his official capacity. (Id.) The second is an

assault and battery claim under New Jersey state law against

Officer Doe. (Id. at 10.) The third is an Eighth Amendment

claim for deliberate indifference to a serious medical need

under 42 U.S.C. § 1983 against Dr. Patel. (Id.) The fourth

claim is pled as a New Jersey tort claim against Dr. Patel.

(Id.) For his fifth claim, Plaintiff alleges “the torts of

assault and battery and negligence against the United States”

under the Federal Tort Claims Act. (Id., ¶1 at 8.) Plaintiff

seeks a declaratory judgment and monetary damages. (Id. at

                                    3
10-11.)

     B.     Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,    must   be   held   to   ‘less   stringent

standards    than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

                                    4
misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice, but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

     C.   Bivens Claims

     Bivens actions1 are the federal counterpart to § 1983 actions

brought against state officials who violate federal constitutional

or statutory rights. See Egervary v. Young, 366 F.3d 238, 246 (3d

Cir. 2004), cert. denied, 543 U.S. 1049 (2005). To state a claim

under Bivens, a claimant must show: (1) a deprivation of a right

secured by the Constitution and laws of the United States; and (2)

that the deprivation of the right was caused by an official acting

under color of federal law. See Couden v. Duffy, 446 F.3d 483, 491


1 The Court reserves the issue of whether Plaintiff’s Bivens’
claims arise in a new context which requires a special factors
analysis before allowing the suit to proceed. See Ziglar v. Abbasi,
137 S. Ct. 1843 (2017).
                                5
(3d Cir. 2006).

             1.     Eighth Amendment Excessive Force

     Plaintiff first alleges an excessive force claim against

Officer Doe in his official capacity. A Bivens suit against a

federal employee in his or her official capacity is another way of

pleading an action against the United States, which is barred by

the doctrine of sovereign immunity. Brazelton v. Holt, 462 F. App’x

143, 146 (3d Cir. 2012.) Plaintiff’s claim against Doe in his

official capacity is, in essence, the same as an FTCA claim against

the United States, which the Court addresses below. If Plaintiff

wishes to bring a Bivens claim against Officer Doe, he must bring

the claim against Doe in his individual capacity. See e.g. Lewal

v. Ali, 289 F. App’x 515, 516-17 (3d Cir. 2008).

             2.     Eighth Amendment Deliberate Indifference to Serious
                    Medical Need

     Plaintiff          also   alleges    an   Eighth   Amendment      claim    for

deliberate indifference to his serious medical needs against Dr.

Patel   in        his    individual      and   official     capacities.        “Only

‘unnecessary       and    wanton   infliction      of   pain’     or   ‘deliberate

indifference       to    the   serious   medical   needs'    of    prisoners    are

sufficiently egregious to rise to the level of a constitutional

violation.” Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004)

(quoting White v. Napoleon, 897 F.2d 103, 108–09 (3d Cir. 1990)

(quoting Estelle v. Gamble, 429 U.S. 97, 10 (1976) (quoting Gregg


                                          6
v. Georgia, 428 U.S. 153 (1976)). “Allegations of malpractice or

disagreement as to the proper medical treatment are insufficient

to establish a constitutional violation.” Id.

     Deliberate indifference to serious medical needs in violation

of the Eighth Amendment’s ban on cruel and unusual punishment may

be shown

           [w]here prison authorities deny reasonable
           requests for medical treatment ... and such
           denial exposes the inmate ‘to undue suffering
           or the threat of tangible residual injury,’”
           [Monmouth County Correctional Institutional
           Inmates v. Lanzaro,] 834 F.2d 326,] 346 [(3d
           3d Cir. 1987)](quoting Westlake v. Lucas, 537
           F.2d 857, 860 (6th Cir.1976)), and (2) “where
           ‘knowledge of the need for medical care [is
           accompanied by the] ... intentional refusal to
           provide that care,’” id. (quoting Ancata v.
           Prison Health Servs., 769 F.2d 700, 704 (11th
           Cir.1985)) (alterations in original).


Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004). A serious

medical need is “one that has been diagnosed by a physician as

requiring treatment or one that is so obvious that a lay person

would easily recognize the necessity for a doctor's attention.”

Monmouth Cty. Corr. Inst. Inmates, 834 F.2d at 347 (quoting Pace

v. Fauver, 429 F. Supp. 456, 458 (D.N.H. 1979) aff’d 649 F.2d 860

(3d Cir. 1981).

     First, Plaintiff’s Eighth Amendment claim against Dr. Patel

in his official capacity is dismissed based on sovereign immunity.

See Brazelton, 462 F. App’x at 146; Debrew v. Auman, 354 F. App’x


                                 7
639, 641 (3d Cir. 2009) (stating Bivens action cannot be maintained

against defendant in his official capacity.) As to Plaintiff’s

claim against Dr. Patel in his individual capacity, the Court

assumes, for purposes of this screening opinion only, that the

condition of Plaintiff’s spine, reflected in the x-ray attached as

Exhibit A to the complaint, constitutes a serious medical need.

Plaintiff’s Eighth Amendment claim against Dr. Patel is based on

Plaintiff’s assumption that Dr. Patel was notified of Plaintiff’s

sick call requests and prison grievances about his desire to have

an MRI or consultation with an orthopedic specialist concerning

the pain in his spine.

     Plaintiff       does    not   allege      that    he    did   not    receive   any

treatment for his back pain. Absent such an allegation, even if

Dr. Patel was aware of and failed to respond to Plaintiff’s

requests for an MRI or orthopedic specialist, this does not

establish     that    Dr.     Patel   was       deliberately        indifferent      to

Plaintiff’s    serious      medical   needs.      If    medical     staff    provided

Plaintiff with treatment, which was appropriate based on their

medical     judgment,       failure   to       order    an    MRI    or    orthopedic

consultation does not violate the Eighth Amendment. See Foye v.

Wexford Health Sources Inc., 675 F. App’x 210, 215 (3d Cir. 2017)

(prisoner’s belief that MRI or orthopedic consult should have been

ordered was mere disagreement with course of treatment that failed

to state an Eighth Amendment claim.) The Court will dismiss this

                                           8
claim    against   Dr.   Patel   in   his   individual   capacity   without

prejudice to Plaintiff filing an amended complaint if he can allege

additional facts that state a claim for relief.

        C.   Claims Under the Federal Tort Claims Act

        Plaintiff has named the United States of America as the

defendant to his claim under the Federal Tort Claims Act (“FTCA”),

28 U.S.C. § 1346(b)(1), based on alleged assault and battery by

Defendant John Doe. (Compl., ¶5, ECF No. 1 at 4.) Plaintiff asserts

that he filed a Federal Tort Claim against John Doe and the United

States. (Id.)

        The Federal Tort Claims Act provides district courts with

exclusive jurisdiction over

             civil actions on claims against the United
             States, for money damages, for … personal
             injury or death caused by the negligent or
             wrongful act or omission of any employee of
             the Government while acting within the scope
             of   his   office    or   employment,   under
             circumstances where the United States, if a
             private person, would be liable to the
             claimant in accordance with the law of the
             place where the act or omission occurred.

28 U.S.C. § 1346(b)(1).

        Pursuant to 28 U.S.C. § 2675, “an FTCA action ‘shall not be

instituted upon a claim against the United States for money damages

... unless the claimant shall have first presented the claim to

the appropriate Federal agency....’” White-Squire v. U.S. Postal

Service, 592 F.3d 453, 457 (3d Cir. 2010) (quoting 28 U.S.C. §


                                      9
2675(a)). The claim to the appropriate agency must “be finally

denied by the agency in writing and sent by certified or registered

mail” before a plaintiff may initiate a civil action. 28 U.S.C. §

2675(a). “The failure of an agency to make final disposition of a

claim within six months after it is filed shall, at the option of

the claimant any time thereafter, be deemed a final denial of the

claim.” 28 U.S.C. § 2675(a). Furthermore, an FTCA action “shall

not be instituted for any sum in excess of the amount of the claim

presented to the federal agency....” 28 U.S.C. § 2675(b). These

requirements are jurisdictional. White-Squire, 592 F.3d at 458.

      Plaintiff’s allegation that he filed a Federal Tort Claim

against John Doe and the United States is insufficient to establish

the jurisdictional requirements for an FTCA claim. To establish

jurisdiction over his FTCA claim(s), Plaintiff should allege when

he filed the tort claim notice, whether he requested a sum certain,

and when the claim was finally denied by the appropriate agency.

      If Plaintiff wishes to allege a tort claim against Dr. Patel,

assuming Dr. Patel is a federal employee, Plaintiff must also

establish that he filed a Federal Tort Claim Notice regarding Dr.

Patel’s alleged negligence. See e.g. Santos ex rel. Beaton v. U.S.,

559 F.3d 189, 192 (3d Cir. 2009).

IV.   CONCLUSION

      For the reasons discussed above, the Court will dismiss the

complaint without prejudice.

                                10
An appropriate Order follows.



Date: March 4, 2020

                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     United States District Judge




                                11
